ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Christopher Stephen Petros committed professional misconduct warranting public discipline, namely, submitting false evidence and making false statements to the Director’s Office; failing to notify a client about a hearing; lying to a court through an associate and failing to correct the misrepresentation he caused to *715be made to the court; failing to timely notify clients of their appeal rights and that he would not file an appeal on their behalf; and failing to diligently pursue a client’s case, communicate with that client, and timely return the client’s property, in violation of Minn. R. Prof. Conduct 1.3,1.4, 1.16(d), 3.3(a)(1), 8.1(a), and 8.4(c) and (d). Respondent admits the allegations of the petition, waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and, with the Director, recommends that the appropriate discipline is a 90-day suspension and that respondent be required to petition for reinstatement.
This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that respondent Christopher Stephen Petros is indefinitely suspended from the practice of law for a minimum of 90 days, effective upon the filing of this order. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR, and shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals). Respondent may petition for reinstatement pursuant to Rule 18(a)-(d), RLPR, not less than 45 days after the suspension becomes effective. Reinstatement is conditioned on successful completion of the professional responsibility portion of the state bar examination, satisfaction of continuing legal education requirements, pursuant to Rule 18(e), RLPR, payment of costs in the amount of $900, and compliance with Rule 26, RLPR.
BY THE COURT:
/s/_
Alan C. Page Associate Justice